Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Information Disclosure Statement
The IDS filed 1/16/2019 have been considered by the Examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to IN201821002156 filed 1/18/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Measuring a concentration of metabolites. This step is one that can be performed by the human mind and is therefore an abstract idea. Claim 12 recites that the step is carried out with program instructions, therefore the step encompasses an analytical measurement.
2. Creating a genome scale metabolic model for the cell using genomic information. This step reads on a mental process or mathematics. A metabolic model may be a Flux Balance Analysis model which is math.
3. Performing a steady state simulation of the genome scale metabolic model by applying constraints on reaction fluxes. This step reads on calculating mathematical equations, such as differential equations. Orth et al. (Nature, vol 28 (2010) pages 245-248) evidence that flux balance equations are mathematical representations of metabolism (page 246, Box 1). Orth teaches that constraints are mathematical parameters (Box 1, Figure 1).
4. Constructing a combinatorial sink reaction for the genome scale metabolic model. This step reads on a mental process or mathematics. A sink reaction is an exchange reaction for intercellular metabolites, i.e. a reversible reaction that adds or removes intracellular metabolites. An exchange reaction can be represented with math. Orth et al. teaches the exchange reaction as part of the FBA (page 246, col. 1, par. 2).
5. Constraining a lower bound or a biomass function to a predetermined percentage value and constraining an upper bound to a second percentage value. This step also reads on a mathematical concept. Constraints are mathematical parameters. Orth et al. evidence upper and lower constraints (page 246, Figure 1 and page 246, col. 1-2, connecting par.)
6. Performing a second steady state simulation to optimize flux through the sink reaction.  This step reads on calculating mathematical equations with a FBA which is a mathematical concept. Orth et al. teach the equation for a mass balance steady state (Box 1, col. 1, line 23).
Predicting the fluxes through all the reactions in the genome wide model from the second steady state simulation. This limitation reads on performing mathematical calculations, wherein the “reactions” reads on Flux Balance reactions which are mathematical concepts.
Claims 11-12 are independent claims reciting the same limitations as set forth above and are drawn to abstract ideas.
Dependent claims 2-10 are limitations that further limit the abstract ideas of claim 1; the claims are also drawn to mathematical concepts and mental process steps. 

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
	A metabolite measurement tool and growth rate measurement tool, as in claim 11. The specification does not describe the structure corresponding with the recited “tool” but does describe that “standard laboratory protocols” are used (par. 0027). The tool may also measure form “the knowledge” of cell doubling rate, which reads on the tool being a mathematical calculation performed by a processor. The recited tools are therefore routine, conventional and well understood.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are routine, conventional and well understood and do not add “significantly more” to the recited abstract ideas.
Other elements of the claimed process include processors, a memory, and computer readable storage medium which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. A metabolite concentration measurement tool, in claim 11.
2. A growth rate measurement tool, in claim 11.
3. Input module in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112-1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 11 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Considerations Under 35 USC 112(f)
Claim 11 is drawn to a system comprising a generically recited “tool” and “input module” which is interpreted as a nonce term or “means for” language.  A review of the specification does not show a description or definition of these “means.” A review of the specification shows that aspects of the invention may be implemented using software and/or a computer (par. 0055)
However a written description of what the concentration measurement “tool”, growth rate measurement “tool” and “input module” are structurally has not been provided. Written description for the corresponding structure of these nonce terms is not found in the specification.
It is noted that the other modules are interpreted as pieces of program, software instruction modules or subroutines. The input module however is recited as performing both a calculation step of constraining a biomass function as a module for “input.” See the 112,2nd rejection below. 
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, fourth step, recites “wherein simulation results pertain to steady state flux values through all reactions in the GEM.” The claim does not recite a step of obtaining simulation results and therefore it is not clear how this wherein clause is intended to further limit the step. It is not clear if the step includes obtaining simulation results.
Claim 1, sixth step, recites constraining a lower bound by restricting “the reaction flux”. There is insufficient antecedent basis for this limitation in the claim. The third step recites applying minimal constraints on “reaction fluxes” and therefore it is not clear which reaction flux is being referred to in the sixth step.
Claim 1, sixth and seventh step, recite “the flux through biomass function obtained using the first steady state” simulation and control simulation, respectively. There is insufficient antecedent basis for these limitations in the claim. It is not clear which flux is being referred to because the claim does not recite steps of obtaining flux through biomass function using the steady state calculation. 
Furthermore, “through biomass function obtained” is being interpreted as through a biomass function obtained.
The recited “the first steady state control simulation” also lacks antecedent basis support because the claim earlier recites “the first steady state simulation” and not a control simulation. It is not clear if the “the first steady state simulation” and “the first steady state control simulation” are referring to the same simulation or are different.
Claim 1, sixth and seventh step, recite “the flux calculated based on the measured growth rate of the cell.” There is insufficient antecedent basis for these limitations in the claim because claim 1 does not recite an earlier step of calculating a flux based on measured growth rate of a cell. It is unclear if such a step is intended as part of the claimed method.
Claim 1 recites creating a GEM, performing a first steady state simulation of the GEM, constructing a combinatorial sink reaction for the GEM and then constraining the lower and upper bound biomass function of the GEM. Claim 1 then recites performing a second steady state simulation. There is no connection between the step of constraining the biomass function of the GEM and performing a second steady state simulation to optimize flux through the constructed combinatorial sink reaction. The lack of connectivity between the step of constraining the GEM and performing the second steady state reaction. The role of the step of constraining the GEM before performing a second steady state reaction is not clear; it makes the recited method unclear, wherein the method as a whole is unclear. 
Claim 1, ninth step, recites that the steady state simulation is “used for inferencing.”  It is not clear what step is intended to be performed herein. The limitation does not recite what is being inferenced and therefore it is not clear how the steady stead simulation is being used.
Claims 11 and 12 replicate the limitations of claim 1 and are therefore also unclear for reasons set forth above.
Claims 1, 11 and 12 recite numbers within parenthesis wherein it is not clear what these number are intended to represent. Deletion of this annotation is required.
Claim 7 recites “the lower bound of the biomass function for a test condition and a control condition.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a lower bound of the biomass function” but does not recite a biomass function for a test condition. It is therefore not clear what is being referred to.
Claim 7 also recites “the ratio of growth rates obtained under the test condition and the control condition.” Claim 1 does not recite obtaining ratios of growth rates and therefore there is insufficient antecedent basis for this limitation in the claim. It is not clear what growth rates are being referred to and if determination of ratio was intended as part of the claimed method. How “the factor” is determined is also therefore unclear.
Claim 9 recites “the steady state flux value.” There is insufficient antecedent basis for this limitation in the claim. A first and second steady state simulation is recited however a steady state flux value is not. It is not clear what is being referred to by  “the steady state flux value” and which steady state it is derived from, the first or second simulation.
Claim 9, second “if” condition recites “if the value is less than one.” It is not clear what value is being referred to or if the condition is intended to recite “if the factor” is less than one. Clarification is needed.
Claim 9 recites “the predetermined first percentage value of the steady state flux.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the flux” but not “the steady state flux.” Also, there is no “predetermined first percentage value of the steady state flux” earlier recited and so it is not clear what is being referred to.
Claim 10 recites to improve “the accuracy of prediction of the reaction fluxes.” There is insufficient antecedent basis for this limitation in the claim. It is not clear if the method includes predicting reaction fluxes. Claim 1 recites predicting the fluxes through all reactions and not reaction fluxes.
Considerations Under 35 USC 112(f)
Claim 11 is drawn to a system comprising a generically recited “tool” and “input module” which is interpreted as a nonce term or “means for” language. The specification does not provide a description of these “means for” carrying the claimed steps. One would not know what is needed to be a means for carrying out the claimed steps. The recited growth rate measurement “tool” is described (par. 0029) as one that:
... is equipped to quantify/ interpret the growth rate of cells in the cell culture from the optical density (OD) of the cell culture, wherein the OD is measured using spectrophotometry (or a similar technique). Alternately, it may be measured from the knowledge of cell doubling rate obtained from instruments such as a cell counter, or through microscopic methods, or cytometers or literature.

The tool’s structure or a corresponding clear function is never disclosed in the specification. 
The “input module” is described (par. 0025) as synonymous with a “constraint module” but the module’s name suggests it is one for inputting, which makes the metes and bounds of the input module unclear.
Therefore it is unclear what is intended by these “means for” nonce term in order to meet the metes and bounds of the claim. The structure corresponding to the recited “tool” and “input module” is not clear and one would not know what is needed to be a “tool” or “input module” for carrying out the claimed steps. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Orth et al. (Nature Biotechnology, vol. 28 (2010) pages 245-248).
The instant prior art rejection is being made based at least on a Broadest Reasonable Interpretation of the claimed method.
Orth et al. teaches measured concentrations (page 246, Box 1, col. 1). Orth et al. teaches experimental measurements of biomass components and calculating growth rate (page 245, col. 3, par. 1), as in claim 1.
Orth et al. teaches representing metabolic reactions with Flux Balance Analysis (FBA) (i.e. creating a genome scale metabolic model)(page 245, col. 1, par. 3 to col. 2); Orth et al. teach that the FBA includes predicting growth by calculating biomass production (i.e. using a biomass function )(page 245, col. 1, par. 3) wherein FBA model includes a system of equations at steady state (page 246, Box 1, col. 1, par. 1) and maximizing or minimizing an objective function that includes a biomass reaction (page 246, Box 1, col. 2,  par. 2)(i.e. performing a first steady state simulation of the model while optimizing flux through a biomass function); minimal constraints are taught (Figure 1, “Constraints” and page 246, col. 1-2, connecting par.), as in claim 1.
Orth et al. teach determining substrates that are not available and tailoring constraints to an organism being studied (page 245, col. 2, par. 1)(i.e. minimal constraints are based on predefined input parameters), as in claim 1.
	Orth et al. teach exchange reactions (i.e. constructing a combinatorial sink reaction) as part of the FBA (page 246, col. 1, par. 2) wherein the exchange reactions represent the flow of metabolites (Figure 2, caption), as in claim 1.
	Orth et al. teach minimizing or maximizing an objective function within the space of allowable fluxes defined by constraints imposed by the mass balance equations and reaction bounds (Figure 2 (e) and caption)(i.e. constraining a lower bound of the biomass function by restricting the reaction flux and constraining an upper bound of the biomass function), as in claim 1. 
	Orth et al. teach (page 245, col. 2, par. 2) that every reaction can be given upper and lower bounds, which define the maximum and minimum allowable fluxes of the reactions (i.e. which makes obvious a first and second predetermined percentage value of flux for a lower and upper bound biomass function), as in claim 1.
	Orth et al. teach determining the flux at steady state of the exchange reactions (page 247, Figure 2, caption (b) and (c))(i.e. performing a second steady state simulation to optimize flux through the combinatorial sink reaction), as in claim 1. 
	Orth et al. teach calculating fluxes that maximize the objective function (page 247, Figure 2 (e) and caption (d)), as in claim 1. 
Orth et al. teach metabolites flowing into an out of the system (page 246, col. 1, par. 2  and Figure 2 showing a genome-scale metabolic reconstruction with metabolic reactions)(i.e. metabolites measured from intra- and extra-cellular concentration in the cell culture), as in claim 2.
	Orth et al. teach that the metabolic network containing the exchange reactions (i.e. sink reactions) considers stoichiometrically balanced biochemical reactions (Figure 2, caption (a) to (b)), as in claim 4.
Orth et al. teach an E. coli metabolism (i.e. prokaryote)(page 245, col. 3, par. 4), as claim 6.
Orth et al. teach that the biomass reaction is scaled to equal the growth rate of a cell based on experimental measurements (page 245, col. 2, par. 2)(i.e. the lower bound of the biomass depends on factor equivalent to the growth rates obtained under test conditions), as in claim 7.
Orth et al. teach that upper and lower constraints can be given based on the flux space being defined and that additional constraints can be added which makes obvious assigning percentage values as needed (page 245, col. 2, par. 2)(i.e. lower percentage constraint is 90% and upper constraint is 110%), as in claim 8.
Orth et al. teach a factor  which is the growth rate of the cell and scaling the flux as needed (page 245, col. 3, par. 1)(i.e. which makes obvious adjusting the lower bound constraint with the steady state flux depending on the growth rate), as in claim 9.
Orth et al. teach that additional constraints can be added (page 245, col. 1, par. 2)(i.e. augmenting with additional flux constraining) and calculating anerobic growth of E. coli by constraining the uptake of oxygen to zero (page 246, col. 1, par. 1)(i.e. which makes obvious additional flux constraints based on nutritional data and time course metabolic data), as in claim 10.
Orth et al. teach programming algorithms which make obvious the measurement tools, modules, the inherent use of processors and non-transitory machine readable mediums of claims 11-12.
Although Orth et al. does not explicitly teach that the lower and upper constraints on the biomass function are from restricting the reaction flux to a percentage value of the flux through the biomass obtained using a steady state simulation, Orth et al. does teach constraints to the biomass flux and calculating reactions at steady state which determine biomass flux amount at steady state. Applying the KSR standard of obviousness to Orth et al., it is concluded that the elements taught by Orth et al. presents a combination of known elements. At the time of invention, a practitioner could have combined used the flux amounts calculated with the steady state equations of Orth et al. as constraints on the biomass functions of the flux reactions in the genome model. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Orth et al. as applied to claims 1, 2, 4, 6-12 in view of Li et al. (US 2019/0367930)
Orth et al. make obvious claims 1, 2, 4, 6-12.
Orth et al. do not specifically teach converting measured concentration into normalized per cell count or cell weight, as in claim 3.
Orth et al. do not specifically teach interpreting cell growth from optical density of the cell culture, as in claim 5.
Li et al. teach measuring optical density or determining dry cell weight of a cell culture and determining the rate of biomass formation or growth rate (par. 0631); concentration of metabolite per cell is taught (par. 0680), as in claims 3 and 5.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Orth et al. and Li et al. Applying the KSR standard of obviousness a practitioner could have combined the Flux Balance Analysis modeling of Orth using the measured metabolite concentrations determined by the optical density measurements taught by Li et al. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.



E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635